Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 30, 2019

                                        No. 04-19-00212-CR

                                         Sean Leroy HAYS,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 17-0232-CR-A
                            Honorable William Old, Judge Presiding


                                           ORDER
        Appellant’s court-appointed appellate counsel has filed a brief pursuant to Anders v.
California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on
appeal. Counsel has informed appellant of his right to file his own brief and provided appellant
with a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319–
20 (Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997,
no writ). On December 16, 2019, appellant filed a pro se motion for access to the appellate
record.

        Appellant’s motion to access the record is GRANTED. It is ORDERED that the district
clerk of Guadalupe County shall prepare and send a full and complete duplicate copy of the
clerk’s record and the reporter’s record for cause number 17-0232-CR-A to appellant, TDCJ
#2261167, at Terrell Unit, 1300 FM 655, Rosharon, Texas 77583. It is FURTHER ORDERED
that the district clerk file written notice in this court no later than ten (10) days from the date of
this order confirming the date the record was sent to appellant.

        If, after reviewing the record, appellant desires to file a pro se brief, he must do so within
thirty (30) days from the date this court receives written notice that the record was sent to
appellant by the district clerk. If the appellant files a pro se brief, the State may file a responsive
brief no later than thirty (30) days after the date the appellant’s pro se brief is filed in this court.

                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2019.




                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court